— Appeal from a judgment of the Niagara County Court (Matthew J. Murphy, III, J.), rendered September 11, 2014. The judgment convicted defendant, upon his plea of guilty, of unlawful manufacture of methamphetamine in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of unlawful manufacture of methamphetamine in the third degree (Penal Law § 220.73 [1]). We reject defendant’s contention that his waiver of the right to appeal is invalid. It is well settled that “ ‘[n]o particular litany is required for an effective waiver of the right to appeal’” (People v Fisher, 94 AD3d 1435, 1435 [2012], lv denied 19 NY3d 973 [2012]; see People v Kemp, 94 NY2d 831, 833 [1999]). Here, “[t]he record establishes that defendant’s waiver of the right to appeal was knowing, voluntary and intelligent and that it was ‘intended comprehensively to cover all aspects of the case’ ” (Fisher, 94 AD3d at 1435). Defendant’s valid waiver of the right to appeal encompasses his challenge to County Court’s suppression ruling (see Kemp, 94 NY2d at 833; People v McNew, 117 AD3d 1491, 1492 [2014], lv denied 24 NY3d 1003 [2014]).
Present — Whalen, P.J., Peradotto, Carni, Lindley and DeJoseph, JJ.